Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 1 of 19 PageID: 579



                                                                [Dkt. No. 52]

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE


  EVANSTON INSURANCE COMPANY,

  Plaintiff,                               Civil No. 18-11497(RMB/KMW)

               v.                                     OPINION

  NEUROMONITORING TECHNOLOGIES,
  INC., ROBERT PERRO, and DAVID
  J. NIEDZWIADEK, as
  Administrator of the Estate of
  Margaret Mary Niedzwiadek,

  Defendants.


 APPEARANCES:

 FISHERBROYLES, LLP
 By: Joseph Schramm, III, Esq.
 100 Overlook Center, Second Floor
 Princeton, NJ. 08540
      Counsel for Plaintiff Evanston Insurance Company

 Dykema Gossett PLLC
 By: Sean M. Hanifin, Esq.; Jason C. Reichlyn, Esq.
 1301 K Street NW, Suite 1100 West
 Washington, DC 20005
      Counsel for Plaintiff Evanston Insurance Company

 FOWLER HIRTZEL MCNULTY & SPAULDING LLP
 By: Dennis Chow, Esq.; Matthew D. Vodzak, Esq.
 2000 Market Street, Suite 550
 Philadelphia, PA 19103
      Counsel for Defendant Neuromonitoring Technologies, Inc.
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 2 of 19 PageID: 580



 RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

       On July 10, 2018, Plaintiff Evanston Insurance Company’s

 (“Plaintiff” or “Evanston”) commenced this action, seeking a

 declaratory judgment that Plaintiff had no duty to defend or

 indemnify Defendant Neuromonitoring Technologies, Inc.

 (“Defendant” or “NMT”) in the underlying medical malpractice

 lawsuit filed in the Superior Court of New Jersey, Atlantic

 County, on October 20, 2015, captioned Niedzwiadek v. Droney, et

 al., Case No. L-000094-16 (the “Underlying Lawsuit”).          After

 settling the Underlying Lawsuit, Plaintiff filed an Amended

 Complaint, on September 26, 2019 [Dkt. No. 51], seeking repayment

 of the settlement and legal fees expended on Defendant’s behalf.

 Now, this matter comes before the Court upon Defendant’s Motion to

 Dismiss Plaintiff’s Amended Complaint [Dkt. No. 52].          For the

 reasons set forth herein, Defendant’s Motion to Dismiss will be

 GRANTED IN PART, and DENIED IN PART.


 I.    FACTUAL BACKGROUND

       This matter arises out of a dispute regarding Evanston’s duty

 indemnify and defend NMT against the claims asserted (and now

 settled) in the Underlying Lawsuit.        As alleged in the Underlying

 Lawsuit, Margaret Mary Niedzwiadek (the “Patient”) underwent a

 surgical procedure on October 22, 2013.        During that procedure,

 Robert Perro, an employee of NMT, monitored the Patient’s

 Somatosensory Evoked Potentials (“SEPs”), but allegedly failed to

                                       2
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 3 of 19 PageID: 581



 communicate the suboptimal quality of SEP signals to the spinal

 surgeon or to the orthopedic surgeon.        It was alleged that as a

 result of Mr. Perro’s actions, the Patient never awoke from

 surgery and, ultimately, died on December 5, 2013.          On October 20,

 2015, Defendant David J. Niedzwiadek, as Administrator of the

 Patient’s Estate, commenced the Underlying Lawsuit against Mr.

 Perro, NMT, and others.      Pursuant to its obligations under the

 Medical Professional Liability Insurance Policy (the “Policy”),

 Evanston agreed to render a defense to Mr. Perro and NMT.

       During the discovery process in the Underlying Lawsuit,

 Evanston came to believe that NMT, at the time it applied for the

 Policy, had misrepresented its knowledge about the risk of a claim

 stemming from the Patient’s death.        Specifically, Plaintiff

 alleges that it received documentation establishing that NMT

 terminated Mr. Perro’s employment on October 23, 2013, less than

 24 hours after the Patient’s surgery, for “gross negligence” and

 “willful misconduct” in relation to his actions during the

 Patient’s procedure.     In fact, as early as December 2, 2013,

 Richard Mathabel, NMT’s President, stated in opposition to Mr.

 Perro’s claim for unemployment benefits that Mr. Perro had been

 “terminated for Gross Negligence.”

       In an April 22, 2014 letter to the Maryland Division of

 Unemployment Insurance, Richard Mathabel, NMT’s President,

 elaborated as follows:

                                       3
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 4 of 19 PageID: 582



       Mr.    Perro   provided    intraoperative    neurological
       monitoring during surgery [] as an employee of
       Neuromonitoring Technologies, Inc. at Atlantic City
       Medical Center, in Atlantic City, New Jersey on 10-22-
       [13]. His responsibilities during this surgery were to
       inform the surgeon and the consulting neurologist with
       any changes that occurred from the baseline readings of
       the patient that Mr. Perro had obtained. This patient
       had a very adverse outcome from the surgery as they never
       regained consciousness, and subsequently passed away.
       After reviewing the case, it was determined that Mr.
       Perro did not inform the surgeon, nor the consulting
       Neurologist of notable changes. After this incident Mr.
       Perro was a liability to Neuromonitoring Technologies,
       Inc. and I was unable to continue his employment... This
       was a clear violation of his employment contract and is
       considered “gross negligence.”

       See Richard Mathabel Letter to Maryland Divison of

 Unemployment Insurance, April 22, 2014 [Dkt. No. 51-15].

       Despite NMT’s admissions that Mr. Perro was grossly negligent

 during the Patient’s October 2013 surgery, in both the 2014 and

 2015 Applications1 for Specified Medical Professions For

 Professional Liability Insurance (the “Policy Applications”), Mr.

 Mathabel answered “no” to the question, “[a]re you aware of any

 circumstances which may result in a malpractice claim or suit

 being made or brought against you or any of your employees?”          2




 1 The 2014 Policy Application [Dkt. No. 51-5] and the 2015 Policy
 Application [Dkt. No. 51-6] were signed and dated May 22, 2014 and
 May 4, 2015, respectively.

 2 The Policy defines “Claim” as “the Insured’s receipt of (1) A
 written demand for Damages or Professional Services; or (2) The
 service of suit or institution of arbitration proceedings against
 the Insured seeking Damages.” See Specified Medical Professions
 Professional Liability Insurance Coverage Part, Definitions,
 Paragraph B [Dkt. 51-7, at 31].
                                       4
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 5 of 19 PageID: 583



       In this matter, Evanston argues that Mr. Mathabel’s answers

 on the Policy Applications were material misrepresentations

 because, given the circumstances surrounding the Patient’s ill-

 fated procedure and Mr. Perro’s swift termination thereafter, “any

 reasonable person in NMT’s ... position would have concluded that

 an ensuing Claim was highly likely.” See Am. Compl., at ¶ 82.

       On July 10, 2018, Evanston commenced this action, seeking a

 declaratory judgment that it had no duty to defend or indemnify

 NMT in relation to the Underlying Lawsuit.         Defendant moved to

 dismiss Evanston’s original complaint for lack of subject matter

 jurisdiction, arguing that the relevant claims could be more

 properly addressed and resolved in the context of the related

 Underlying Lawsuit.     This Court denied Defendant’s motion, finding

 that the same exact issues would not be resolved in the Underlying

 Lawsuit and that discretionary jurisdiction over Plaintiff’s

 claims was appropriate pursuant to the Declaratory Judgment Act,

 28 U.S.C. § 2201.

       While simultaneously disavowing any obligation to defend or

 indemnify NMT, on June 20, 2019, Evanston settled the Underlying

 Lawsuit for $1.1 million on behalf of NMT and Mr. Perro.           Evanston

 contends that it settled the lawsuit under pressure from NMT.

 Specifically, Evanston alleges that NMT threatened to hold

 Evanston financially responsible if Evanston refused to settle the



                                       5
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 6 of 19 PageID: 584



 Underlying Lawsuit and a jury were to return a verdict in excess

 of policy limits.

       After settling the Underlying Lawsuit, Evanston filed the

 Amended Complaint, seeking repayment of both the settlement and

 legal fees expended on NMT’s behalf.        Plaintiff’s Amended

 Complaint asserts claims for a declaratory judgment (Count I);

 breach of contract (Count II); unjust enrichment (Count III); and

 subrogation (Count IV).      Now, this matter comes before the Court

 upon Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint.


 II.   LEGAL STANDARDS

       A.    Motion to Dismiss

       To withstand a motion to dismiss under Federal Rule of Civil

 Procedure 12(b)(6), “a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009)(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the

 misconduct alleged.” Id. at 662. “[A]n unadorned, the defendant-

 unlawfully-harmed-me accusation” does not suffice to survive a

 motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to

 provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

 more than labels and conclusions, and a formulaic recitation of

                                       6
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 7 of 19 PageID: 585



 the elements of a cause of action will not do.” Twombly, 550 U.S.

 at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

       When reviewing a plaintiff’s complaint on a motion to

 dismiss, the district court “must accept as true all well-pled

 factual allegations as well as all reasonable inferences that can

 be drawn from them, and construe those allegations in the light

 most favorable to the plaintiff.” Bistrian v. Levi, 696 F.3d 352,

 358 n.1 (3d Cir. 2012).      When undertaking this review, courts are

 limited to the allegations found in the complaint, exhibits

 attached to the complaint, matters of public record, and

 undisputedly authentic documents that form the basis of a claim.

 See In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426

 (3d Cir. 1997); Pension Benefit Guar. Corp. v. White Consol.

 Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).


       B.    Choice of Law

       Plaintiff asserts that Maryland’s substantive law should

 apply to the claims in this case, because the contract was

 negotiated and signed in Maryland and Defendant is based in

 Maryland. When a choice-of law question exists in a diversity of

 citizenship action, “a district court must apply the choice-of-law

 rules of the state in which it sits in order to determine which

 state's law applies.” Chin v. Chrysler LLC, 538 F.3d 272, 279 (3d

 Cir. 2008)(citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S.


                                       7
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 8 of 19 PageID: 586



 487, 496 (1941)). The Supreme Court of New Jersey has held that

 “because the law of the place of contract ‘generally comport[s]

 with the reasonable expectations of the parties concerning the

 principal situs of the insured risk,’ that forum's law should be

 applied ‘unless the dominant and significant relationship of

 another state to the parties and the underlying issue dictates

 that this basic rule should yield.’” Gilbert Spruance Co. v.

 Pennsylvania Mfrs. Ass'n Ins. Co., 134 N.J. 96, 102 (1993).

 Although the surgery that gave rise to the Underlying Lawsuit

 occurred in New Jersey, the Policy at issue in this case was

 contracted in Maryland.      Thus, this Court will apply Maryland law

 to the substantive issues where relevant.


 III. ANALYSIS

       In the Motion to Dismiss, Defendant argues that (1) the claim

 for a declaratory judgment is moot because the Underlying Lawsuit

 has already been settled; (2) Plaintiff fails to state viable

 claims for breach of contract or unjust enrichment because

 Evanston was obligated to make payments under the Policy and made

 the payments voluntarily; and (3) Plaintiff cannot pursue a claim

 for subrogation against its own insured under common law or the

 terms of the Policy.     For the reasons discussed below, Defendant’s

 motion will be granted in part, and denied in part.




                                       8
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 9 of 19 PageID: 587



       A. Count I: Declaratory Judgement

       In the Motion to Dismiss, Defendant argues that Plaintiff’s

 cause of action seeking declaratory relief is moot because the

 Underlying Lawsuit has been settled and dismissed, meaning that

 Evanston is no longer defending or indemnifying NMT in that

 matter.   The Court disagrees that the settlement of the Underlying

 Lawsuit moots the issue of whether or not Evanston had an

 obligation to defend or indemnify Defendant in the first place.

       “The doctrine of mootness requires that ‘an actual

 controversy must be extant at all stages of review, not merely at

 the time the complaint is filed.’” Brown v. Phila. Hous. Auth.,

 350 F.3d 338, 343 (3d Cir.2003)(quoting N.J. Turnpike Auth. v.

 Jersey Cent. Power & Light, 772 F.2d 25, 31 (3d Cir. 1985)). “The

 central question of all mootness problems is whether changes in

 circumstances that prevailed at the beginning of the litigation

 have forestalled any occasion for meaningful relief.” Rendell v.

 Rumsfeld, 484 F.3d 236, 240 (3d Cir. 2007)(quoting In re Surrick,

 338 F.3d 224, 230 (3d Cir. 2003)).        As articulated by the Third

 Circuit, a claim is moot when, due to changes in the circumstances

 of the case, “(1) the issues presented are no longer live, or (2)

 the parties lack a cognizable interest in the outcome.” Brown, 350

 F.3d at 343 (internal citation omitted).

       The Third Circuit has noted that “[t]he burden of

 demonstrating mootness is a heavy one.” Surrick v. Killion, 449

                                       9
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 10 of 19 PageID: 588



  F.3d 520, 526 (3d Cir. 2006)(internal citation omitted).          To that

  end, “[a] case is saved from mootness if a viable claim for

  damages exists.” Nat'l Iranian Oil Co. v. Mapco Int'l, Inc., 983

  F.2d 485, 490 (3d Cir. 1992)(internal citation omitted). “Even

  where the amount of damages at issue is minute, a case is not moot

  so long as the parties have a concrete interest, however small, in

  the outcome of a litigation.” Id.

       Although Evanston “acknowledges that a live controversy no

  longer exists with respect to any continuing defense obligation,

  there remains a controversy with respect to the $1.1 million

  settlement amount incurred by Evanston to settle the underlying

  lawsuit.” Pl.’s Opp. Br. [Dkt. No. 54], at 19.         Under analogous

  circumstances, another court in this district held that where

  “Plaintiff has a viable claim for damages, and because a

  declaratory judgment from this Court would determine the monetary

  obligations of the parties, this case is not moot.” Navigators

  Specialty Ins. Co. v. Scarinci & Hollenbeck, LLC, 2010 WL 1931239,

  at *5 (D.N.J. May 12, 2010).      Likewise, in this case, this Court

  finds that there remains an active controversy regarding the

  monetary obligations of the parties.       Thus, Defendant has not met

  its “heavy burden” of establishing mootness.




                                       10
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 11 of 19 PageID: 589




       B. Count II: Breach of Contract

       In the Amended Complaint, Plaintiff attempts to assert two

  contractual breaches.     First, Plaintiff contends that “NMT

  breached the Policy by submitting insurance applications

  containing material misrepresentations and omissions regarding its

  knowledge of the circumstances which may result in a malpractice

  claim or suit being made or brought against it or any of its

  employees.” Am. Compl., at ¶ 92.       Second, Plaintiff alleges that

  “NMT further breached the Policy by failing to cooperate with

  Evanston in the defense of the Underlying Lawsuit by testifying

  falsely under oath.” Id. at ¶ 93.         Upon review, only the second of

  these allegations could be properly construed as a claim for

  breach of contract.

       A breach of contract is defined as “a failure without legal

  excuse to perform any promise which forms the whole or part of a

  contract.” Heravi v. Gaming Network Sols., 2016 WL 3753156, at *5

  (D. Md. July 13, 2016)(internal citations omitted). Under Maryland

  Law, the elements of a claim for breach of contract include

  “contractual obligation, breach, and damages.” Tucker v.

  Specialized Loan Servicing, LLC, 83 F. Supp. 3d 635, 655 (D. Md.




                                       11
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 12 of 19 PageID: 590



  2015)(citing Kumar v. Dhanda, 17 A.3d 744, 749 (Md. Ct. Spec. App.

  2011)).

       Although framed as a claim for breach of contract, Plaintiff

  seemingly argues that it would not have agreed to provide coverage

  to Defendant if not for the alleged submission of Policy

  Applications containing material misrepresentations and omissions,

  which happened before the Policy went into effect.         Therefore, it

  appears that this component of Plaintiff’s breach of contract

  claim would be more appropriately construed as a claim for

  fraudulent inducement, with rescission as an equitable remedy.

       Under Maryland law, a plaintiff states a claim for fraudulent

  inducement by alleging five elements: “(1) that the representation

  made is false; (2) that its falsity was either known to the

  [defendant], or the misrepresentation was made with such a

  reckless indifference to truth as to be equivalent to actual

  knowledge; (3) that it was made for the purpose of defrauding the

  [plaintiff]; (4) that [the plaintiff] not only relied upon the

  misrepresentation, but had a right to rely upon it in the full

  belief of its truth, and that [the plaintiff] would not have done

  the thing from which the injury resulted had not such

  misrepresentation been made; and (5) that [the plaintiff] actually

  suffered damage directly resulting from such fraudulent

  misrepresentation.” Dynacorp Ltd. v. Aramtel Ltd., 56 A.3d 631,

  660 (Md. Ct. Spec. App. 2012)(quoting First Union Nat'l Bank v.

                                       12
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 13 of 19 PageID: 591



  Steele Software Sys. Corp., 838 A.2d 404, 426 (Md. Ct. Spec. App.

  2003), cert. denied, 846 A.2d 402 (Md. 2004)).

          In this case, Plaintiff contends that Mr. Mathabel falsely

  certified that he was unaware of any potential malpractice claims

  or suits that could be filed against NMT or its employees when in

  the 2014 and 2015 Policy Applications.        Plaintiff alleges that Mr.

  Mathabel knew that this statement was false at the time it was

  made because he was aware that NMT had fired Mr. Perro for gross

  misconduct during the Patient’s surgery and that the Patient had

  died.    Evanston allegedly relied upon NMT’s answers on the Policy

  Applications and these answers were “deemed material to

  [Evanston’s] issuance of the Policy.”3       As a result of its

  reliance on the Defendant’s statements in the Policy Applications,

  Plaintiff alleges that it was damaged by defending and settling

  the Underlying Policy on behalf of Defendant.

          While strongly suggested in the Amended Complaint, Plaintiff

  never explicitly alleges that Defendant made the false statements

  in the Policy Applications “for the purpose of defrauding”

  Evanston.    Thus, even construed liberally, Plaintiff’s Amended

  Complaint fails to state a claim for fraudulent inducement.

  Therefore, this component of Plaintiff’s breach of contract claim


  3 As previously noted during this Court’s Pre-Motion Conference
  with the parties, the issue of the “materiality” of these alleged
  misrepresentations is an issue of fact that this Court would be
  unable to resolve on a Motion to Dismiss.
                                       13
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 14 of 19 PageID: 592



  will be dismissed without prejudice.       The Court, however, will

  allow leave to file a Second Amended Complaint, to the extent

  Plaintiff, in good faith, can allege a claim for fraudulent

  inducement and desires to do so.

       Although the first component of Plaintiff’s breach of

  contract cause of action is improperly pleaded and will be

  dismissed, the Court finds that Plaintiff has properly stated an

  alternative claim for breach of contract in relation to

  Defendant’s alleged litigation misconduct and failure to cooperate

  in the Underlying Lawsuit.


       C. Count III: Unjust Enrichment

       In the Amended Complaint, Plaintiff asserts an alternative

  claim for unjust enrichment.      Specifically, Plaintiff contends

  that it would be inequitable for NMT to retain the value of the

  legal defense and $1.1 million settlement expended on NMT’s

  behalf, because NMT’s bad faith conduct that should have relieved

  Evanston of its obligations under the Policy.         In turn, Defendant

  argues that Plaintiff cannot state a claim for unjust enrichment

  while simultaneously alleging that Evanston was not contractually

  obligated to defend and settle the Underlying Lawsuit.          According

  to Defendant, Evanston either had a contractual obligation to

  defend and settle the lawsuit, in which case Defendant was not

  unjustly enriched, or was not contractually obligated to defend


                                       14
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 15 of 19 PageID: 593



  and settle, in which case the payments were made “voluntarily.”

  Under the second scenario, Defendant argues that Plaintiff cannot

  recoup a payment “voluntarily” made in the absence of a

  contractual obligation to do so. These arguments are unpersuasive

  and, to a certain extent, misleading.

       In Maryland, a claim of unjust enrichment is established

  when: “(1) the plaintiff confers a benefit upon the defendant; (2)

  the defendant knows or appreciates the benefit; and (3) the

  defendant's acceptance or retention of the benefit under the

  circumstances is such that it would be inequitable to allow the

  defendant to retain the benefit without the paying of value in

  return.”   Transamerica Premier Life Ins. Co. v. Selman & Co., LLC,

  401 F. Supp. 3d 576, 597 (D. Md. 2019).        Notably, “a plaintiff is

  not barred from pleading these theories in the alternative where

  the existence of a contract concerning the subject matter is in

  dispute.” Chubb & Son v. C & C Complete Servs., LLC, 919 F. Supp.

  2d 666, 678 (D. Md. 2013)(internal citations omitted).

       Plaintiff’s alternative claim for unjust enrichment is

  permissible precisely because Plaintiff contends that it made the

  payments on NMT’s behalf in the absence of a contractual

  obligation to do so.     Unjust enrichment is “a quasi-contractual

  cause of action that is a remedy ‘to provide relief for a

  plaintiff when an enforceable contract does not exist but fairness

  dictates that the plaintiff receive compensation for services

                                       15
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 16 of 19 PageID: 594



  provided.’” Transamerica, 401 F. Supp. 3d at 597 (quoting Cty.

  Comm'rs of Caroline Cty. v. Roland Dashiell & Sons, Inc., 747 A.2d

  600, 606 (Md. 2000)).

       Furthermore, Evanston alleges that its payment of the

  settlement on behalf of NMT was not “voluntary,” because Evanston

  was legally (even if not contractually) obligated to settle the

  case within policy limits.      By the time that Plaintiff disclaimed

  an obligation to defend and settle the Underlying Lawsuit (when

  Evanston learned of the allegedly false statements in the Policy

  Applications), Evanston had already agreed to provide a defense to

  NMT and had not been relieved of that duty at the time of

  settlement (even though it filed this case seeking such a

  declaration).    As such, Evanston could have been held liable if a

  jury had returned a verdict in excess of policy limits. See Mesmer

  v. Maryland Auto. Ins. Fund, 725 A.2d 1053, 1064 (Md. 1999)(noting

  that “when a liability insurer erroneously takes the position that

  it has no contractual obligation with respect to a particular

  claim, and refuses to undertake any defense against the claim, it

  is liable only for breach of contract. The tort action based upon

  a liability insurer's bad faith failure to settle a claim within

  policy limits can arise only if the insurer undertakes to provide

  a defense against the claim.”). To that point, Plaintiff alleges

  that Defendant did, indeed, threaten to hold Evanston liable for

  any judgment in excess of policy limits if it failed to settle the

                                       16
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 17 of 19 PageID: 595



  Underlying Lawsuit. See Am. Compl., at ¶¶ 20-31.         Thus, any

  argument that Plaintiff paid the settlement “voluntarily” is

  belied by Evanston’s allegations otherwise, which this Court must

  accept as true on a motion to dismiss.


       D. Count IV – Subrogation

       Finally, Plaintiff argues that it has a right to recover from

  Defendant through a subrogation clause in the Policy that permits

  recovery “in respect of any Claim brought about or contributed to

  by an intentional, willful, dishonest, fraudulent act or omission

  of such Insured or by an act or omission of such Insured that

  constitutes a willful violation of any statute or regulation.”

  Common Policy Conditions [Dkt. No. 51-7], at ¶ G.         In the Motion

  to Dismiss, Defendant argues that the concept of subrogation is

  inapplicable in the context of this case.        On this point, the

  Court agrees with Defendant.

       Generally, subrogation is defined as the “substitution of one

  person for another; that is, one person is allowed to stand in the

  shoes of another and assert that person’s rights against a third

  party.” US Airways, Inc. v. McCutchen, 569 U.S. 88, 98

  (2013)(citing sources indicating that, generally, subrogation

  involves the substitution of the insurer in place of the rights of

  the insured).




                                       17
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 18 of 19 PageID: 596



        Under the circumstances, it appears that subrogation is

  inapplicable to this case.      As noted by Defendant, “[i]t has long

  been recognized, as a legal principle, that an insurer may not

  recover from its insured, or a co-insured, as subrogee.” Rausch v.

  Allstate Ins. Co., 882 A.2d 801, 807 (Md. 2005)(citing Wager v.

  Providence Ins. Co., 150 U.S. 99, 110 (1893). In Rausch, the

  Maryland Court of Appeals held that “any other construction would

  be absurd—because, as subrogee, the insurer stands in the shoes of

  the insured, it would essentially involve the insured suing

  himself to recover damages he sustained by his own conduct.”

  Rausch, 882 A.2d at 807.

        Although the Subrogation Clause in the Policy would seem to

  permit Evanston to seek recovery from Defendant under certain

  circumstances, that right to recovery appears limited to

  situations in which the insured has recouped costs from a third-

  party (presumably an excess liability insurer).         In this case,

  Plaintiff has not alleged that Defendant has any right to a

  recover from a third-party and, therefore, subrogation is

  inapplicable.    Accordingly, the subrogation claim will be

  dismissed and, absent the involvement of a third-party, any

  attempt to replead this claim would be futile.


  IV.   CONCLUSION

        For the aforementioned reasons, Defendant’s motion is denied,

  in part, as it pertains to Plaintiff’s claims for a declaratory

                                       18
Case 1:18-cv-11497-RMB-KMW Document 61 Filed 06/23/20 Page 19 of 19 PageID: 597



  judgment, unjust enrichment, and breach of contract by failing to

  cooperate in the defense of the Underlying Lawsuit.          The Court,

  however, will grant Defendant’s motion to dismiss as it pertains

  to the subrogation claim and Plaintiff’s claim that Defendant

  breached the Policy by providing false statements on the Policy

  Applications.    To the extent Plaintiff believes it can, in good

  faith, cure the deficiencies in the improperly pleaded breach of

  contract claim, Plaintiff will be permitted thirty days to file a

  Second Amended Complaint. An appropriate Order shall issue on this

  date.


  DATED: June 23, 2020
                                            s/Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            UNITED STATES DISTRICT JUDGE




                                       19
